*40On Petition for Rehearing.
Hadley, C. J.
19. Appellant has based a very earnest petition for a rehearing upon the fact that in the original case we failed to consider the constitutionality of §7083 Burns 1901, Acts 1893,' p. 294, §1, as applied to street railroad corporations. The question was not decided because not presented. The complaint was founded upon the second clause of the statute just cited. Appellant filed a general demurrer thereto for insufficiency of facts, which was overruled, and exception reserved. The overruling of the demurrer to the complaint is assigned as error. To secure fairness, and to avoid confusion and delays in the disposition of causes, it is the policy of the law to require parties in appeals to present in their first brief all questions relied upon, and not to permit new questions to be subsequently raised. In pursuance of this policy, rule twenty-two of this court, which was in force at the time, and” long before appellant’s first brief was filed, provides as follows: “The brief of appellant shall contain * * * under a separate heading of each error relied on, separately numbered propositions or points, stated concisely, and without argument or elaboration, together with the authorities relied upon in support of them. * * * No alleged error or point, not contained in this statement of points, shall be raised afterwards, either by reply brief, or in oral or printed argument, or on petition for rehearing.” In appellant’s original brief, in this court, there is not in the statement of points and authorities, nor in the argument, nor in any other part of the brief, a statement or reference made, calling in question the constitutional validity of §7083, supra, as applied to street railroads, or other corporations.
It is argued by counsel that appellant’s general demurrer to the complaint raised every objection to which the complaint was liable. It may be admitted that the demurrer was broad enough to support any and every objection that *41went to the sufficiency of the facts, under the law, to exhibit a good cause of action against the defendant. But facts set up in a complaint, or other pleading, are often inadequate for more reasons than one, or supposed to be so. A demurrant is not bound to avail himself of, or present, all tenable objections. He may choose to rely on one or more and waive the others, and a party will be held to have waived those objections to which he fails to direct the court’s attention. This court said in In re Bank of Commerce (1899), 153 Ind. 460, 474, 47 L. R. A. 489: ‘ ‘ Counsel urge that the judgment is in conflict with several provisions of the Constitution of the United States. These questions were not presented, nor hinted at, in the briefs or oral argument on which the cause was submitted for decision. Counsel thereby waived the questions; and the waiver precludes any inquiry by this court into the soundness of their present contentions. ” See, also, to the same effect, Armstrong v. Hufty (1901), 156 Ind. 606, 630, and other cases cited; Elliott, App. Proc., §557. In the brief upon which appellant submitted this appeal five printed pages were occupied in the statement of numerous points in support of the demurrer to the complaint, but among them all there is not to be found an allusion or suggestion that the complaint is bad because founded upon an unconstitutional statute, or that §7083, supra, is obnoxious to the Constitution as applied to defendant corporation. In fact, if the word Constitution occurs between the covers of the brief, it has escaped our attention.
Appellant’s counsel are in error in'their statement that on March 1, 1907, and after appellant’s first brief had been filed, this court announced a new interpretation, not only of the employers’ liability act, but of the court’s previous construction of it. The decision announced in Bedford Quarries Co. v. Bough (1907), 168 Ind. 671, is in accord with every other opinion of this court relating to the employers’ liability act. In effect, it was held in that decision that as to *42all corporations, other than railroads, said act is unconstitutional, and this was the first decision upon this point by the court. The question had been presented in some previous cases, but never considered, for the reason that it had arisen in cases reversible for other reasons, and the court, guided by a well-established and familiar rule, left the constitutional question unconsidered. Counsel are equally in error in their assertion that we have frequently declared the constitutional validity of the statute, as applied to corporations other than railroads. In a number of cases judgments have been upheld; but it has been uniformly in causes in which the defense, as well as the prosecution, has been constructed on the statute, and the cause tried, as in this case, without anyone’s calling in question the validity of the statute as applied to the defendant. There is nothing in any previous ruling of this court of controlling effect, for or against appellant’s contention. In the case of Bedford Quarries Co. v. Bough, supra, it was held that the employers’ liability act is valid as to railroads, and invalid as to other corporations. But, appellant being a street railroad company, the vital question with it is whether it belongs to the corporations classed in the statute as “railroads,” or to those classed as “other corporations.” This question has never been decided nor considered by the court, and counsel will hardly contend that it was presented in this case.
Petition overruled.